Mr. Justice Sutherland
concurred with the chief justice in opinion that the absence of the council was satisfactorily accounted for, but he thought that both upon principle and authority this court had no longer any control over the cause. This court is entirely appellate, and when proceedings brought here by appeal or writ of error are regularly remitted to the court below, the jurisdiction of this court is gone. If a remittitur issues irregularly, or if the party has irregularly obtained the order of this court, the remittitur may be superseded. In such case, in judgment of law, the proceedings remain here. (Waters v. Travis, 8 Johns. R. 566,)
It has been repeatedly holden in this court, both collaterally and when the question has directly arisen, that after a remittitur it is too late to correct an error, even in the judgment of the court. In the case of Murray v. Blatchford, (2 Wendell, 221,) this court modified their decree after the remittitur had been carried to chancery; but it had not been received there, and on that ground it was held that the cause might be considered as still remaining here, and therefore the decree was corrected. In Evertson v. Booth, (20 Johns. R. 500,) Chief Justice Spencer expressed his doubts whether a decree of this court could be modified after it was made, although the transcript had not been remitted. In the winter session of 1829, this court refused to supersede a remittitur in the cause of Safford v. Stevens, on the ground that jurisdiction of the cause had been lost. Upon that occasion, the case in Cowper was presented for consideration, but the court refused to grant the motion. He also concurred in opinion with the chief justice, that the sending down the remittitur previous to the taxation of the costs was not irregular.